UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHARLES E. SPRATT,                              DOCKET NUMBER
                   Appellant,                        AT-3330-14-0661-I-1

                  v.

     DEPARTMENT OF                                   DATE: November 4, 2014
       TRANSPORTATION,
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL *

           Norman Jackman, Esquire, Cambridge, Massachusetts, for the appellant.

           Jennifer D. Ambrose, Esquire, and Sara Jo Prose, Esquire,Washington,
             D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed, for lack of jurisdiction, his appeal claiming that the Federal Aviation
     Administration (FAA) violated his veterans’ preference rights under the Veterans

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     Employment Opportunities Act of 1998 (VEOA). Generally, we grant petitions
     such as this one only when: the initial decision contains erroneous findings of
     material fact; the initial decision is based on an erroneous interpretation of statute
     or regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.               5 C.F.R.
     § 1201.113(b).
¶2           The appellant, a preference eligible veteran, applied for the position of Air
     Traffic Control Specialist Trainee with the FAA. Initial Appeal File (IAF), Tab 1
     at 5, 9. The appellant received notification that he was ineligible for the position
     because he exceeded the maximum entry age requirement.             Id. at 11.   After
     exhausting his administrative remedy with the Department of Labor (DOL), the
     appellant filed a Board appeal challenging his nonselection. Id. at 1, 4-5, 11-12.
     In his appeal, the appellant argued that his nonselection constituted a violation of
     his veterans’ preference rights because, under 5 U.S.C. § 3312(a)(1), the agency
     is required to waive the age requirement for preference eligible applicants “unless
     the requirement is essential to the performance of the duties of the position.” Id.
     at 5.
¶3           The administrative judge issued a show cause order notifying the appellant
     of his burden to establish jurisdiction and of the relevant proof requirements
     under VEOA. See IAF, Tab 4. In the show cause order, the administrative judge
                                                                                       3

     informed the appellant that, among other things, FAA applicants and employees
     do not have the right to appeal alleged violations of veterans’ preference rights to
     the Board. Id. at 2-3.
¶4        In response, the appellant argued that the Board had jurisdiction over his
     appeal because the FAA failed to follow its own regulations regarding the hiring
     of retired military officers. IAF, Tab 6 at 4. He also argued that “[h]e is exactly
     what the FAA is looking for and it failed to find because of what may simply be a
     mistake in the computer program announcement.” Id. at 5. The agency moved to
     dismiss the appeal, arguing that the Board lacked jurisdiction over the veterans’
     preference claims raised by the appellant because the FAA is not subject to
     VEOA. IAF, Tab 8 at 4-6. The agency also argued that the appellant had not
     raised any other appealable claims because he is not an “employee,” within the
     meaning of 5 U.S.C. chapter 75, entitled to Board appeal rights. Id. at 6. The
     appellant responded in opposition to the agency’s motion, reiterating his
     argument that the agency violated its own regulations and urging the
     administrative judge to decide the case in his favor. IAF, Tab 11 at 5.
¶5        The administrative judge issued an initial decision dismissing the appeal for
     lack of jurisdiction without holding the requested hearing.      IAF, Tab 1 at 2,
     Tab 12, Initial Decision (ID) at 4. In reaching his decision, the administrative
     judge found that there is no law, rule, or regulation giving the Board jurisdiction
     over alleged violations of veterans’ preference rights by the FAA.         ID at 4.
     Regarding the appellant’s claim that the agency committed a prohibited personnel
     practice, the administrative judge found that the Board had no authority to review
     his claim absent an otherwise appealable action. ID at 4. The appellant filed a
     petition for review of the initial decision, and the agency filed a response in
     opposition to his petition. Petition for Review (PFR) File, Tabs 1, 3.
¶6        The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule, or regulation. Maddox v. Merit
     Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). A nonselection is not
                                                                                       4

     defined as an adverse action under 5 U.S.C. § 7512 appealable to the Board. See
     Belhumeur v. Department of Transportation, 104 M.S.P.R. 408, ¶ 5 (2007).
     Under VEOA, however, a preference eligible veteran who alleges that an agency
     has violated his rights “under any statute or regulation related to veterans’
     preference,” and who has exhausted those rights under that section before DOL,
     may file an appeal with the Board. See 5 U.S.C. § 3330a(a)(1).
¶7        To establish jurisdiction over an appeal under 5 U.S.C. § 3330a (VEOA),
     the appellant must:    (1) show that he exhausted his remedy with DOL; and
     (2) make nonfrivolous allegations that he: (a) is a preference eligible within the
     meaning of the VEOA, (b) the action at issue took place on or after October 30,
     1998, and (c) the agency violated a statute or regulation relating to veterans’
     preference.   5 U.S.C. § 3330a; Elliott v. Department of the Air Force,
     102 M.S.P.R. 364, ¶ 6 (2006). It is undisputed that the appellant satisfied these
     jurisdictional requirements. ID at 3. However, we agree with the administrative
     judge’s finding that the Board lacks jurisdiction over this appeal because the
     FAA, the agency charged with violating the appellant’s veterans’ preference
     rights, is not subject to 5 U.S.C. § 3330a. ID at 3-4; Morse v. Merit Systems
     Protection Board, 621 F.3d 1346, 1348-51 (Fed. Cir. 2010); see Belhumeur,
     104 M.S.P.R. 408, ¶¶ 5-8.
¶8        The appellant’s primary argument on review is that the Board has
     jurisdiction over his appeal because the agency committed a prohibited personnel
     practice in violation of 5 U.S.C. § 2302(b)(11). PFR File, Tab 1 at 4-5. Under
     5 U.S.C. § 2302(b)(11), it is a prohibited personnel practice for an employee to
     “knowingly take, recommend, or approve any personnel action if the taking of
     such action would violate a veterans’ preference requirement”; or to “knowingly
     fail to take, recommend, or approve any personnel action if the failure to take
     such action would violate a veterans’ preference requirement.” Id. at 5. The
     appellant also argues, for the first time on review, that the Board has jurisdiction
                                                                                       5

     over his appeal because the agency’s actions constituted age discrimination. Id.
     at 5.
¶9           Contrary to the appellant’s argument on review, the Board does not have
     jurisdiction over discrimination claims absent an otherwise appealable action.
     See id.; 5 U.S.C. § 7702(a)(1); Pridgen v. Office of Management and Budget,
     117 M.S.P.R. 665, ¶ 7 (2012) (citation omitted).            Furthermore, prohibited
     personnel practices under 5 U.S.C. § 2302(b) are not an independent source of
     Board jurisdiction. Pridgen, 117 M.S.P.R. 665, ¶ 7; Wren v. Department of the
     Army, 2 M.S.P.R. 1, 2 (1980), aff’d, 681 F.2d 867, 871-73 (D.C. Cir. 1982). We
     therefore find no reason to disturb the administrative judge’s initial decision
     dismissing this appeal for lack of jurisdiction. ID at 4.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
             You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

             The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
             If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
                                                                                6

Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,   at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.